DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20, 22-23, and 26 is/are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Claim 1 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, Claim [insert number of first independent claim here] meets the first prong of the step 2A analysis because it is directed to a/an abstract idea, as evidenced by the claim language of “a library of human model templates that process biological input data to control the device,” “collect data from multiple data sources, the collected data comprising grouped instances of biological input data and output data to control the device,” “associated with the library to modify one or more of the human model templates based on the collected data,” and “transmit the modified one or more human templates to a given human edge node 
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more.  The additional elements are “a datastore,” “a collector bot,” “a librarian bot,” and “a publisher bot.”  However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by Alice v. CLS Corp., which held that generic computer elements do not add significantly more.  A little more specifically, the examiner could not find a explicit definition or “datastore” or “bot” in Applicant’s specification, and therefore these terms broadly read on a memory (i.e., a generic computer structure) and a computer program (i.e., a generic computer logic structure).  It should be noted that the terms “collector,” “librarian” and “publisher” do not connote structure because they describe what the program is intended to perform, not what the program is.  Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter.  Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually.  That is, the whole is not greater than the sum of its parts.
In view of the above, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101.  Dependent claim(s) 2-20, 22-23, and 26 fail to cure the deficiencies of independent claim 1 by merely reciting further abstract ideas, further limitations on abstract ideas already cited, and/or further generic computer structures.  The exceptions are claims 11 and 12, which are not significantly more because they are routine, well-known, and conventional as evidenced by para [0008] of U.S. Patent Application No. 2013/0167683 to Cianchetti et al, claim 13, which is not significantly more because it is routine, well-known, and conventional as evidenced by col. 24, lines 17-19 of U.S. Patent No. 6,903,723 to Forest, and claim 14, which is not significantly more because it is routine, well-known, and conventional as evidenced by col. 2, lines 63-66 of U.S. Patent No. 10,232,172 to O et al.  Thus, claim(s) 1-20, 22-23, and 26 is/are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-12, 16-17, 20, and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,828,093 to Kuiken et al. (hereinafter “Kuiken”).
For claim 1, Kuiken discloses a computing system for provisioning control of a device using biological input data (Abstract) (col. 5, lines 21-30), comprising:
a datastore comprising a library of human model templates that process biological input data to control the device (col. 5, lines 21-30, i.e., “pre-existing normative database of able-bodied walkers,”);

a librarian bot associated with the library to modify one or more of the human model templates based on the collected data (col. 5, lines 21-30, i.e., the “pattern recognition algorithm can be adjusted for each person”); and
a published bot to transmit the modified one or more human model templates to a given human edge node that uses the device (col. 5, lines 21-30 and col. 6, lines 30-35, i.e., “[t]he locomotion mode can thus be determined and stored in the memory 130 so that it can be provided and utilized for more accurate control by the actual prosthesis controller”).
For claim 2, Kuiken further discloses wherein the multiple data sources include multiple other human edge nodes each having instances of a human-computing interface that detects biological input data and the device, which is controllable by the input data (col. 5, lines 21-30).
For claim 3, Kuiken further discloses wherein the given human edge node comprises hardware and software that is associated with a human-computer interface device that detects the biological input data (see generally the hardware and software depicted in Fig. 2) (also see col. 5, lines 21-30, col. 6, lines 30-35, and col. 7, line 35 – col. 8, line 2).
For claim 11, Kuiken further discloses wherein the device is a robotic prosthetic limb (Abstract).
For claim 12, Kuiken further discloses wherein the device is a robot (col. 1, lines 24-31).
For claim 16, Kuiken further discloses wherein the device is a graphical user interface control element (col. 16, lines 22-28).
For claim 17, Kuiken further discloses wherein a given human model template comprises a controller model associated with controlling the device, and the controller model comprises 
For claim 20, Kuiken further discloses wherein different ones of the human model templates in the library correspond to different attributes of humans (col. 5, lines 21-30 and col. 6, lines 30-35).
For claim 22, Kuiken further discloses a selection bot that selects one or more selected human model templates from the library and transmits the one or more selected human model templates to the given human edge node (col. 5, lines 21-30 and col. 6, lines 30-35).
For claim 23, Kuiken further discloses wherein the selection bot selects the one or more selected human model templates based on at least user data associated with the given human edge node (col. 5, lines 21-30 and col. 6, lines 30-35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 7-8, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuiken in view of WO 2017/205476 to Friedenberg.
For claim 4, Kuiken does not expressly disclose wherein the biological input data corresponds to brain signals.
However, Friedenberg teaches wherein the biological input data corresponds to brain signals (para [0005]).
It would have been obvious to a skilled artisan to modify Kuiken wherein the biological input data corresponds to brain signals, in view of Friedenberg, for the obvious advantage of being able to control functional movement with the brain.
For claim 7, Kuiken does not expressly disclose wherein the biological input data corresponds to eye movements.
However, Friedenberg teaches wherein the biological input data corresponds to eye movements (para [0023]).
It would have been obvious to a skilled artisan to modify Kuiken wherein the biological input data corresponds to eye movements, in view of the teachings of Friedenberg, for the obvious advantage of being able to control functional movements with eye movement.
For claim 8, Kuiken does not expressly disclose wherein the biological input data corresponds to micro-body movements.
However, Friedenberg teaches wherein the biological input data corresponds to micro-body movements (para [0025]).
It would have been obvious to a skilled artisan to modify Kuiken wherein the biological input data corresponds to micro-body movements, in view of the teachings of Friedenberg, for the obvious advantage of being able to control functional movements with micro-body movements.
For claim 10, Kuiken does not expressly disclose wherein the biological input data corresponds to a combination of two or more of: brain signals, nerve signals, muscle signals, chemical signals, eye movements, micro-body movements, and subvocalizations.
However, Friedenberg wherein the biological input data corresponds to a combination of two or more of: brain signals, nerve signals, muscle signals, chemical signals, eye movements, micro-body movements, and subvocalizations (para [0005], [0023], and [0025]).
It would have been obvious to a skilled artisan to modify wherein the biological input data corresponds to a combination of two or more of: brain signals, nerve signals, muscle signals, chemical signals, eye movements, micro-body movements, and subvocalizations, in view of the teachings of Friedenberg, for the obvious advantage of being able to control functional movements with a combination of the above types of data.
For claim 14, Kuiken does not expressly disclose wherein the device is a muscle stimulating device.
However, Friedenberg teaches wherein the device is a muscle stimulating device (para [0023] and [0025]).
It would have been obvious to a skilled artisan to modify Kuiken wherein the device is a muscle stimulating device, in view of the teachings of Friedenberg, for the obvious advantage of permitting the user to regain volitional control and perform the functional movements.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuiken in view of U.S. Patent Application Publication No. 2017/0239069 to Poore et al. (hereinafter “Poore”).
For claim 5, Kuiken does not expressly disclose wherein the biological input data corresponds to nerve signals.
However, Poore teaches wherein the biological input data corresponds to nerve signals (Abstract).
.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuiken in view of U.S. Patent Application Publication No. 2014/008379 to Irazoqui et al. (hereinafter “Irazoqui”).
For claim 6, Kuiken does not expressly disclose wherein the biological input data corresponds to chemical signals.
However, Irazoqui teaches wherein the biological input data corresponds to chemical signals (para [0054]).
It would have been obvious to a skilled artisan to modify Kuiken wherein the biological input data corresponds to chemical signals, in view of the teachings of Irazoqui, for the obvious advantage of being able to control functional movements based on the presence or absence of one or more chemicals.
Claim(s) 9, 13, 15, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuiken in view of U.S. Patent Application Publication No. 2013/0063550 to Ritchey et al. (hereinafter “Ritchey”).
For claim 9, Kuiken does not expressly disclose wherein the biological input data corresponds to subvocalizations.
However, Ritchey teaches wherein the biological input data corresponds to subvocalizations (para [0255]).
It would have been obvious to a skilled artisan to modify Kuiken wherein the biological input data corresponds to subvocalizations, in view of the teachings of Ritchey, for the obvious advantage of being able to control functional movements based on subvocalizations.
For claim 13, Kuiken does not expressly disclose wherein the device is a language device that outputs words via an audio speaker or a display.

It would have been obvious to a skilled artisan to modify Kuiken wherein the device is a language device that outputs words via an audio speaker or a display, in view of the teachings of Ritchey, for the obvious advantage of translating the data in an understandable language to the user.
For claim 15, Kuiken does not expressly disclose wherein the device is a virtual avatar of a person or a thing.
However, Ritchey teaches wherein the device is a virtual avatar of a person or a thing (para [0257]).
It would have been obvious to a skilled artisan to modify Kuiken wherein the device is a virtual avatar of a person or a thing, in view of the teachings of Ritchey, for the obvious advantage of being able to mimic movements virtually to see how possible interactions would occur with a synthetic environment.
For claim 26, Kuiken does not expressly discloses wherein the user data comprises social media data.
However, Ritchey teaches wherein the user data comprises social media data (para [0145] and [0250]).
It would have been obvious to a skilled artisan to modify Kuiken wherein the user data comprises social media data, in view of the teachings of Ritchey, for the obvious advantage of sharing data over a network.
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuiken in view of U.S. Patent Application Publication No. 2018/0356771 to Basu et al. (hereinafter “Basu”).
For claim 18, Kuiken further discloses wherein the given human model template further processing the biological input data and outputs the to the controller model, and the processor 
Kuiken does not disclose a pre-processor that performs pre-processing on the biological input data.
However, Basu teaches a pre-processor that performs pre-processing on biological input data (para [0022]).
It would have been obvious to a skilled artisan to modify Kuiken to include a pre-processor that performs pre-processing on the biological input data, in view of the teachings of Basu, for the obvious advantage converting the data into a better format for the system of Kuiken to process.
For claim 19, Kuiken further discloses wherein the given human model template further comprises processing the controller model outputs, and the processor comprising processing parameters that are modifiable by the librarian bot (col. 5, lines 21-30 and col. 6, lines 30-35).
Kuiken does not expressly disclose a post-processor that post-processes the controller model outputs.
However, Basu teaches a post-processor that post-processes model outputs (para [0040]).
It would have been obvious to a skilled artisan to modify Kuiken to include a post-processor that post-processes the controller model outputs, in view of the teachings of Basu, for the obvious advantage of taking load of the processor in Kuiken.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791